DETAILED ACTION
This Office Action is in response to RCE filed November 2, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first air gap” recited on lines 12-13 of the amended claim 1 in combination with the “second contact hole” recited on line 20 of the amended claim 1 must be shown or the features canceled from the claim, because (a) when only the first air gap was recited in the previously presented claim 1, the first air gap that surrounds the back contact body may refer to the second contact hole 11 in Fig. 4 of current application, which embodiment Applicants elected in the Election filed November 30, 2018, and (b) however, when there is the second contact hole, there is no first air gap that surrounds the back contact body as recited on lines 12-13 of the amended claim 1 since, while the first air gap 9 may surround the back contact body 5 in Fig. 3 of current application whose embodiment Applicants did not elect, there is no first air gap that surrounds the back contact body 5 in Fig. 4 of current application to provide as the proximal portion 2a on the left hand side of Fig. 4 of current application is in contact with the back contact body 5 in Fig. 4 of current application.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
On line 3 of claim 1, “a layer stack” should be replaced with “the (said) layer stack”, because “a layer stack” is already recited on line 2 in the amended claim 1.
On line 2 of claim 2, “the” should be inserted before “one side of the layer stack”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-15 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, when only the first air gap was recited in the previously presented claim 1, the first air gap that surrounds the back contact body recited on lines 12-13 may refer to the second contact hole 11 in Fig. 4 of current application, which embodiment Applicants elected in the Election filed November 30, 2018.  However, when there is the second contact hole as recited on line 20 of the amended claim 1, there is no first air gap that surrounds the back contact body as recited on lines 12-13 of the amended claim 1, because, while the first air gap 9 may surround the back contact body 5 in Fig. 3 of current application whose embodiment Applicants did not elect, there is no air gap that surrounds the back contact body 5 in Fig. 4 of current application since the proximal portion 2a on the left hand side of Fig. 4 of current application is in contact with the back contact body 5 in Fig. 4 of current application.  Therefore, Applicants did not originally disclose a combination of the first air gap that surrounds the back contact 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear what the limitation of claim 24 suggests, because (a) claim 1 from which claim 24 depends recites a method of making a current collecting conductive pattern rather than a method of manufacturing a thin film solar cell or thin film solar cells, (b) even if arguendo the method recited in claim 1 is a method of making a thin film solar cell, claim 1 is directed to a method of making a single thin film solar cell, but the new claim 24 recites that “the method is a roll-to-roll process for manufacturing thin film solar cells” which is a different method than the method recited in claim 1; in other words, when one of ordinary skill in the art employs the method recited in claim 1, one can make a single thin film solar cell rather than a plurality of thin film solar cells, and (c) Applicants do not claim a method of making a plurality of thin film solar cells, where each thin film solar cell is made in the manner recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-15 and 22-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stangl et al. (US 8,884,154)  An alternate embodiment is employed in current office action.
Regarding claim 1, Stangl et al. disclose a method of making a current collecting conductive pattern (15 in Fig. 6) (col. 10, line 3) on one side of a layer stack of a thin film solar cell (Fig. 6), comprising the steps of a) providing a layer stack (composite layer of 65, 61(72), 06(70), 11(71) and 13(16)) on a support layer (02(03)), the layer stack comprising an upper and a lower conductive layer (13(16), which is a full-surface inner contact layer, and 65, which is an unstructured transparent conductive layer, respectively) having a photoactive layer (06; absorber layer) interposed therebetween, because the word “interposed” does not necessarily suggest that the photoactive layer is in direct contact with both the upper and lower conductive layer, and the lower conductive layer (65) being adjacent to the support layer, b) selectively removing a portion of the upper conductive layer (13(16)) and the photoactive layer (06) for obtaining a first contact hole (one of contact holes) extending through the upper  and wherein the first current collecting contact body (15 on right hand side) and the second current collecting contact body (15 on left hand side) are electrically insulated from each other, because there is an insulating trench 25 between the left and right hand side portion of the outer contact layer 15, and wherein step b) further comprises selectively removing the upper conductive layer (13(16)) and the photoactive layer (06) for obtaining a second contact hole (separating trench 26) adjacent to the first contact hole, because Applicants’ second contact hole 11 in Fig. 4 of current application is not filled with a conductor material just like the separating trench 26 in Fig. 6 of Stangl et al., the second contact hole thereby providing a decoupled proximal portion of the upper conductive layer (portion of 13(16) on opposite side of separating trench 26), because (a) Applicants do not specifically claim what the “proximal portion of the upper conductive layer” refers to, (b) the portion of the layer 13(16) on the opposite side of the separating Applicants do not specifically claim or define what the verb to “decouple” implies, and the device structure on the left hand side is decoupled from the device structure on the right hand side in Fig. 6 of Stangl et al., so that the back contact body printed in the first contact hole on the lower conductive layer (65) in the method step of c) is in a non-contacting arrangement with a main section of the upper conductive layer (13(16)).
Stangl et al. differ from the claimed invention by not showing that the support layer 02(03) is a flexible substrate foil.
Stangl et al. further disclose a metal foil or a plastic film as well as a glass substrate (col. 1, lines 28-31) for forming a solar cell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the support layer 02(03) disclosed by Stangl et al. can be a flexible substrate foil such as a metal foil or a plastic film, because (a) a metal foil and a plastic film, which are well-known flexible substrate foils for forming a solar cell, can be employed due to their low cost and ease of handling during the manufacturing process of the solar cell, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 2, 3 and 9-12, Stangl et al. further disclose that the step of c) comprises printing the front and back contact body from one side of the layer stack (claim 2), the front contact body (15 on right hand side) and back contact body (15 on left hand side) are  printed simultaneously (claim 3), the step of c) further comprises forming the front and back contact body to equal height and/or equal width (claim 9), the 
Regarding claim 13, Stangl et al. differ from the claimed invention by not  showing that the step of c) comprises printing the front and back contact body using a printing compound comprising at least one of silver, carbon and carbon nanotubes.
Stangl et al. disclose printing of metallic pastes (col. 12, lines 63-67, and col. 13, lines 15-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the step of c) can comprise printing the front and back contact body using a printing compound comprising at least one of silver, carbon and carbon nanotubes, because (a) silver, carbon and carbon nanotube are commonly employed printing material for a solar cell, (b) especially silver is a well-known metallic paste material, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 14, Stangl et al. differ from the claimed invention by not showing that each of the upper and lower conductive layer comprises a conductive polymer, and wherein the photoactive layer comprises organic material and/or perovskite.
In re Leshin, 125 USPQ 416.
Regarding claims 15 and 22-24, Stangl et al. further disclose for the method according to claim 1 that the flexible substrate foil comprises a plastic foil (plastic film of Stangl et al.) (claim 15), the first current collecting contact body on the upper conductive layer and the second current collecting contact body on the lower conductive layer are free-formed contours (Fig. 7A or 7B), because (a) Applicants do not specifically claim what the word “free-formed” refers to, (b) therefore, any shape can be said to have “free-formed contours”, and (c) the limitation “free-formed contours” also appears to be directed to a product by process limitation (claim 22), the front contact body and back contact body are printed at substantially the same time, because they are formed simultaneously in Stangl et al. (claim 23), and the method is a roll-to-roll process for manufacturing thin film solar cells, see Figs. 7A and 7B, because this limitation is indefinite as discussed above under 35 USC 112(b) rejections (claim 24).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
specifically claim what the “proximal portion” refers to, and where it is located, (b) Applicants’ second contact hole 11 in Fig. 4 of current application does not have any contact electrode disposed therein just like the separating trench 26 in Fig. 6 of Stangl et al., and (c) Applicants do not specifically claim or define what the verb to “decouple” implies, and the device structure on the left hand side is decoupled from the device structure on the right hand side in Fig. 6 of Stangl et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woods et al. (US 8,207,442)
Cheng et al. (US 10,090,431)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 9, 2021